



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. MacDonald, 2019 ONCA 34

DATE: 20190118

DOCKET: C64792

Simmons, Lauwers and Trotter JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Daniel MacDonald

Appellant

Vallery Bayly, for the respondent

Ian McLean, for the appellant

Heard: January 18, 2019

On appeal from the conviction entered on November 22,
    2016, and the sentence imposed on September 15, 2017, by Justice L. Lacelle of
    the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant seeks to retry the case in this court. Despite Mr.
    McLeans able submissions, we are not persuaded that the trial judge made any
    palpable and overriding errors in her evidentiary findings, any errors of law
    in her careful self-instructions, nor any palpable and overriding errors in her
    application of the law to the facts. She did not engage in uneven scrutiny of
    the appellants evidence and the evidence of the complainant.

[2]

The reasons exemplify the principles of good reasons set out in
R.
    v. Sheppard
[2002] 1 SCR 869. The reasons demonstrated the virtues of
    accountability, intelligibility, adequacy and transparency.

[3]

The appeal is dismissed, and the sentence appeal is dismissed as
    abandoned.

P. Lauwers J.A.


